Citation Nr: 1517774	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-18 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss disability and, if so, whether the claim may be granted.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

Although the RO determined that new and material evidence had been submitted to reopen the Veteran's claim for service connection for bilateral hearing loss disability, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In December 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.  Soon after the hearing, the Veteran submitted additional pertinent evidence along with a waiver of consideration by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304(c).

The Board has fully reviewed the Veteran's VA electronic claims file in these matters as it is a paperless appeal.  The electronic claims file is maintained in the Veterans Benefits Management System (VBMS) (VA's electronic system for document record keeping).



FINDINGS OF FACT

1.  Service connection for bilateral hearing loss disability was denied in an unappealed July 2010 rating decision; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to reopen the claim.

2.  A hearing loss disability is not etiologically linked to the Veteran's acoustic trauma in service.

3.  Tinnitus is not etiologically linked to the Veteran's acoustic trauma in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2014)

2.  The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

3.  The criteria for service connection for tinnitus are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

Additionally, the Court has held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

VA met its duty to notify.  VA sent to the Veteran all required notice in a February 2012 letter, prior to the rating decision on appeal.

VA further met its duty to assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran an appropriate VA medical examination.  VA also provided the Veteran a hearing on appeal.

The Board notes that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The VLJ fully explain the issues and VLJ suggested the submission of nexus-type evidence from a qualified professional in support of his claims.  In this regard, the VLJ held the record open for an additional 30 days pending the receipt of supporting evidence as discussed at the hearing.  The Veteran thereafter provided the evidence suggested by the VLJ.

The Board further notes that the most recent VA medical opinion dated in February 2014 is adequate for deciding these matters.  Barr v. Nicholson, 21 Vet.App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet .App. 46, 51-52 (2007).  The examination report is based upon consideration of the Veteran's prior medical history and hearing evaluation.  Furthermore, the examiner supported his conclusions with an analysis that is adequate for the Board to consider and weigh against contrary opinions.  See Stefl v. Nicholson, 21 Vet.App. 102, 124-25; Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008) ( "[a] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  The Board emphasizes that the VA examiner's rationale for his 2014 negative nexus opinion was not solely predicated on the Veteran's STRs showing hearing within normal limits during his service, but rather on his STRs in conjunction with the Veteran's reported history and medical studies concerning onset of hearing loss after pronounced noise exposure.  Therefore, the Board concludes that the undersigned may rely upon that February 2014 VA report and opinion.  See Nieves-Rodriguez, 22 Vet.App. at 304; Stefl, 21 Vet.App. at 120; see also Hensley v. Brown, 5 Vet.App. 155, 158-59 (1993).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claims.
II.  Petition to Reopen

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In this case, service connection for bilateral hearing loss disability was denied in an unappealed July 2010 rating decision.  The Veteran was notified of that decision and the right to appeal.  The claim was denied as evidence did not show that the claimed disability was incurred in service.  Evidentiary submissions received since the July 2010 rating decision includes a medical opinion dated in November 2014 linking the Veteran's hearing loss with "noise exposure from past history."  The Board finds that the evidence constitutes new and material evidence.  In this regard, the Board notes that evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, the petition to reopen the claim for entitlement to service connection for hearing loss disability is granted.

II.  Claims for Service Connection

The Veteran seeks service connection for bilateral hearing loss disability and tinnitus.  VA received his application for compensation in March 2010 and the Veteran reported that a hearing disability began on March 1, 2000.  See VA Form 21-526 (March 2010).  The Veteran argued in January 2012 that he had noise exposure from working with helicopters, the flight line, and riding in aircraft while with an aviation unit in Vietnam.  See VA Form 21-4138 (January 2012).  In November 2012, the Veteran argued that his had hearing loss and tinnitus due to noise exposure in service.  See VA Form 21-4138 (November 2012).  The Veteran argued in June 2012 that his STRs establish that he had a gradual decrease in hearing acuity beginning in service related to acoustic trauma from helicopters (crew chief and door gunner).  See VA Form 9 (June 2012).  In regard to tinnitus, the Veteran reported that he had ringing in the ears for some time before becoming aware that he had the condition known as tinnitus.  He reported onset of symptoms, ringing in the ears, "since leaving my combat tour in Vietnam."

At his Board hearing, the Veteran argued that his service hearing tests were not valid because the recorded findings were "not very legible," "it was scribbles," and the equipment and methods used were not identified.  He reported that an audiologist related his current hearing problems to acoustic trauma in service.  The Veteran denied any post service exposure to loud noises.

Legal Criteria

Initially, the Board notes that the Veteran's report of acoustic trauma from aircraft noise is consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a), (b).
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Other organic diseases of the nervous system, such as a sensorineural hearing loss and tinnitus, shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when he auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss disability is not fatal to a claim for service connection for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154 (West 2002).  The Court has established that the threshold for normal is from 0 to 20 decibels.  Id.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Analysis

The Board finds that the Veteran's report of acoustic trauma in service is consistent with the circumstances of his service and, therefore, accepts that he had acoustic trauma in service.  38 U.S.C.A. § 1154(a), (b) (2014).  The Board further finds that the Veteran currently has a hearing loss disability as defined by VA in 38 C.F.R. § 3.385.

However, while the Board accepts that the Veteran had acoustic trauma in service and that he currently has bilateral hearing loss disability and tinnitus, the Board finds that the preponderance of the evidence is against service connection for bilateral hearing loss disability and tinnitus.  Hearing acuity is shown to be within normal limits at service separation and neither a hearing loss disability nor tinnitus is shown within the initial post separation year.  Also, credible evidence of tinnitus in service is not shown.  Furthermore, the more persuasive evidence of record shows that neither hearing loss nor tinnitus is etiologically related to noise exposure in service.

STRs include service entrance examination dated in August 1969, which reflects pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10
x
0
LEFT
5
-5
-10
x
5

Report of separation examination dated in January 1972 reflects findings for no decibel loss (0) at the 500, 1000, 2000, and 4000 Hertz frequencies.  The note below the audiometer findings reflects "Excellent Health" and the Veteran's signature.  Summary of defects section reflects "none."  While the decibel findings are akin to "scribbles" as referenced by the Veteran at the Board hearing, the Board nonetheless observes that they are discernable as zeros and this is supported by the other notations of excellent health and the notation that there were no defects shown on examination.  To the extent that the Veteran suggests that the findings are invalid because the equipment and method used are not identified, the Board finds this argument without merit.  Service department audiometric charts dated after November 1, 1967 are presumed to be in ISO-ANSI units unless otherwise specified.  The Veteran has not presented any basis for the Board to find that either the equipment or method uses was faulty at the time of the evaluation.

Following service discharge in 1972, the Board observes that there are no documented complaints or finding for hearing loss or tinnitus for roughly 30 years after service.  Although the Veteran testified that his hearing problems, diminished hearing acuity and ringing ears, began in service, he reported on his application for VA compensation that hearing problems began on March 1, 2000.  See VA Form 21-526 (March 2010).  In this regard, the Veteran is an inconsistent historian and the Board finds, to the extent that he reports continuity of symptomatology dating from service, he is not credible.

The Board has considered the Veteran's testimony and statements of hearing loss and tinnitus related to noise exposure in service.  The Board accepts that the Veteran is competent to describe symptoms, treatment, and date of onset.  See Layno, supra.  However, he is not competent to establish the existence of a hearing loss disability as defined by 38 C.F.R. § 3.385 during service or etiologically related to service.  Likewise, he is not competent to relate his onset of tinnitus many years after service to in-service noise exposure.  Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  Diminished hearing and ringing ears are susceptible to lay observation.  However, the audiometric findings required to establish the existence of a hearing loss disability for VA purposes are not susceptible to lay observation.  Similarly, the cause of delayed onset tinnitus is not susceptible to lay observation, unlike a broken leg.  Therefore, because the Veteran has no medical expertise and the hearing problems are not shown until after service (and the claimed precipitating event-acoustic trauma), the Board finds that his statements on etiology have diminished probative value.
The Board has considered the favorable medical dated November 2014, which reflects as follows:  "Discussed results and decided that his loss and tinnitus were most likely caused by both noise exposure from past history as well possible other either hereditary or biological factors."  However, the Board finds that it has diminished probative value because there is no rationale given for the medical opinion.  The probative value of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Also, the medical opinion does not clearly relate the Veteran's hearing loss or tinnitus to noise exposure in service and suggests that there may be other possible causes to include his heredity and biological factors.  As such, the opinion is speculative.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there was a plausible basis for the Board's decision that a disability was not incurred in service where even the medical evidence favorable to the appellant's claim did little more than suggest the possibility that the veteran's illness might have been caused by his wartime radiation exposure).  Lastly, the medical opinion does not acknowledge or rebut the negative February 2014 VA medical opinion.  The medical opinion appears to be predicated entirely on the medical history provided by the Veteran.  Therefore, the November 2014 medical opinion has diminished probative value.

It is noted that an evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Mindful of this, the Board assigns greater probative value to the negative VA medical opinion dated in February 2014 indicating that it is less likely as not that the Veteran's hearing loss disability and tinnitus was caused by or the result of noise exposure in service or during any reserve service.

The Board finds that the February 2014 VA medical opinion is more probative than the November 2014 medical opinion because it is supported by a clear medical rationale after examination of the Veteran and review of the claims file and pertinent medical literature.  Essentially the VA medical opinion is supported by any analysis for the Board to consider and weigh.  See Stefl v. Nicholson, 21 Vet.App. 102, 124-25.  Furthermore, the examination report contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).  Specifically, the audiologist referenced the normal hearing findings in service, the absence of in-service complaints and evidence suggesting chronicity or continuity of symptoms since service, the many causes of hearing loss in addition to pronounced noise exposure, and the pertinent hearing studies (indicating that "the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure, with the length of recovery, whether partial or complete, related to the level, duration, and type of noise exposure.  Most recovery to table hearing thresholds occurs within 30 days.").  The examiner explained that there was not sufficient evidence from the pertinent longitudinal studies "to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure."  In regards to tinnitus, the audiologist opined that the in-service hearing findings did not include "threshold increases that would suggest noise exposure to a degree that would cause hearing loss or tinnitus" and that "the Veteran's tinnitus is likely a symptom of his current hearing loss."

Weighing the evidence of record, the Board finds that the preponderance is against the claims.  As the evidence is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Accordingly, the claims are denied.



ORDER

The petition to reopen the claim for service connection for bilateral hearing loss disability is granted.

Service connection for hearing loss disability is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


